JUSTICE HALL, specially concurring: I agree with the majority that the dismissal of the plaintiffs’ complaint must be affirmed for the reasons stated except on the claim of intentional infliction of emotional distress. Commonwealth Edison’s alleged conduct if taken as true was sufficiently extreme and outrageous to meet the first element of an intentional infliction of emotional distress cause of action. McGrath v. Fahey, 126 Ill. 2d at 86. The complaint alleges four plaintiffs were demoted from the positions of nuclear station operators and equipment attendant to the positions of underground helpers and relegated to cleaning manholes containing human waste and bacteria and “other disgusting matter” without the proper equipment. Two other plaintiffs were allegedly demoted from equipment operator and nuclear fuel handler to coal handlers, allegedly doing “humiliating” and “demeaning” tasks. The facts allege that the demotions were in retaliation for the plaintiffs’ complaints to management and their complaints and testimony before the Nuclear Regulatory Commission. Plaintiffs also allege they lost pay and were transferred to other facilities. Conduct is considered outrageous and extreme in nature if a “recitation of the facts to an average member of the community would arouse his resentment against the actor, and lead him to exclaim, ‘Outrageous!’ ” Restatement (Second) of Torts § 46, Comment d, at 73 (1965). It is cognizable that if an average member of plaintiffs’ and defendant’s community were told that an employee had been reduced from a position of nuclear operator to shoveling human feces in retaliation for taking steps to defend the public safety as plaintiffs allege, a reasonable response could well be the word “Outrageous!” Doe v. Calumet City, 161 Ill. 2d at 392, 641 N.E.2d at 557, citing Restatement (Second) of Torts § 46, Comment d, at 73 (1965). Even if the defendant’s alleged conduct had not been extreme and outrageous per se, this court has held the fact that a defendant’s conduct was retaliatory and punitive in nature makes that defendant’s conduct extreme and outrageous and satisfies the first element of the intentional infliction of emotional distress claim. Johnson v. Federal Reserve Bank, 199 Ill. App. 3d 427, 432, 557 N.E.2d 328 (1990). The second element required to state a cause of action for intentional infliction of emotional distress is that the defendant either intended to inflict severe emotional distress or knew that there was a high probability that its conduct would do so. The facts as alleged by plaintiff were sufficient to satisfy this element. McGrath, 126 Ill. 2d at 86. However, the plaintiffs fail to meet the third element of this tort, having failed to specifically and factually allege that the defendant’s conduct actually caused severe emotional distress. For these reasons, I specially concur with the majority. See McGrath, 126 Ill. 2d at 86; Doe, 161 Ill. 2d at 396, 641 N.E.2d at 508; Johnson, 199 Ill. App. 3d at 430, 433.